Case 1:19-mj-00145-GMH Document 1-1 Filed 05/30/19 Page 1 of 6

FILED
IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division i’ N37 p 3 5y
CL ES rs it Ung r, 7 ‘
UNITED STATES OF AMERICA ) ALEXG ps Ale = OURT
) 3 fingax
v. ) Docket No. 1:#mj- OL
)
MICHAEL T. GAUSE } Initial Appearance: February 5, 2018
CRIMINAL INFORMATION

(Misdemeanor ~ 7088373/EV-17)
THE UNITED STATES ATTORNEY CHARGES THAT:

On or about January 21, 2018, at Fort Myer, Virginia, within the special maritime
and territorial jurisdiction of the United States in the Eastern District of Virginia, the
defendant, MICHAEL T. GAUSE, did unlawfully, knowingly, and intentionally possess
marijuana, a Schedule I controlled substance.

(Violation of Title 21, United States Code, Section 844).
 

Sy

Case 1:19-mj-00145-GMH Document 1-1 Filed 05/30/19 Page 2 of 6

COUNT I— (Petty)
THE UNITED STATES ATTORNEY CHARGES THAT:

On or about January 20, 2018, at Fort Myer, Virginia, within the special maritime and
territorial jurisdiction of the United States in the Eastern District of Virginia, the
defendant, MICHAEL T. GAUSE did unlawfully drive a motor vehicle upon the highway
without a valid driver’s license.

in violation of Title 18, United States Code, Section 13 assimilating Section
46.2-300, Code of Virginia 1950, as
amended.)
 

Case 1:19-mj-00145-GMH Document 1-1 Filed 05/30/19 Page 3 of 6

COUNT III ~ (Petty)

THE UNITED STATES ATTORNEY CHARGES THAT:
On or about January 20, 2018, at Fort Myer, Virginia, within the special maritime and
territorial jurisdiction of the United States in the Eastern District of Virginia, the
defendant, MICHAEL T. GAUSE, did unlawfully operate a motor vehicle without valid
license plates and decals assigned to it by the Department for the current registration
period,

(In violation of 32 Code of Federal Regulations Section 634.25(f), adopting Section

46.2-613, Code of Virginia 1950, as
amended).
 

 

Case 1:19-mj-00145-GMH Document 1-1 Filed 05/30/19 Page 4 of 6

COUNT IV ~ (Petty)
THE UNITED STATES ATTORNEY CHARGES THAT:

On or about January 20, 2018, at Fort Myer, Virginia, within the special maritime and
territorial jurisdiction of the United States in the Eastern District of Virginia, the
defendant, MICHAEL T. GAUSE, did unlawfully drive a motor vehicle upon the
highway without a valid inspection sticker on the windshield.

(In violation of Title 18, United States Code, Section 13 assimilating Section
46.2-1163, Code of Virginia 1950, as
amended.) _
 

Case 1:19-mj-00145-GMH Document 1-1 Filed 05/30/19 Page 5 of 6

COUNT V — (Pett

THE UNITED STATES ATTORNEY CHARGES THAT:

On or about January 20, 2018, at Fort Myer, Virginia, within the special maritime and
territorial jurisdiction of the United States in the Eastern District of Virginia, the
defendant, MICHAEL T. GAUSE, did unlawfully, knowingly and willfully operate a
motor vehicle upon the highway without having in his possession his registration card
issued by the Department or the registration card issued by the state or country in which

the motor vehicle is registered.

(In violation of 32 Code of Federal Regulations, Section 634.25(f), adopting Section
46.2-104, Code of Virginia 1950, as amended.)

TRACY D. McCORMICK
ACTING UNITED STATES ATTORNEY

Bridget Kams

Special Assistant

United States Attorney

Office of the United States Attorney
2100 Jamieson Avenue

Alexandria, Virginia 22314

(703) 299-3776

Fax (703) 805-1042
Bridget.karns@usdoj.gov

 
 

| J ots
Case 1:19-mj-00145-GMH Document 1-1 Filed 05/30/19 Page 6 of 6

CERTIFICATE OF SERVICE
I hereby certify that on January 31, 2018, I mailed, a true and accurate copy of the

Criminal Information herein filed to MICHAEL T. GAUSE, 1505 Tanner Street Se,

ieee

RAGQY R. iveasiaiat
istrative Assistant

Washington, DC 20020.
